                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 SNYDER’S-LANCE, INC. and                         )
 PRINCETON VANGUARD, LLC,                         )
                                                  )
                               Plaintiffs,        )
                                                  )            Case No. 3:17-CV-00652
       v.                                         )
 FRITO-LAY NORTH AMERICA,                         )
 INC.,                                            )
                                                  )
                               Defendant.         )

        JOINT MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, plaintiffs Snyder’s-Lance,

Inc. and Princeton Vanguard, LLC and defendant Frito-Lay North America, Inc. (the Parties),

respectfully move the Court to enter a stipulated protective order to govern the Parties’ discovery

in this litigation. A copy of the stipulated protective order to which the Parties have all agreed is

filed with this motion.

       All Parties seek the entry of this order because they anticipate that they may be required

to disclose sensitive, confidential, or proprietary business information, or other confidential

personal, financial, or personnel records, and/or technical or commercial information and/or

trade secrets during discovery. The Parties agree that the stipulated protective order will

appropriately protect the confidentiality of that information and facilitate discovery in this case.

       WHEREFORE, plaintiffs Snyder’s-Lance, Inc. and Princeton Vanguard, LLC and

defendant Frito-Lay North America, Inc. respectfully request that the Court enter the attached

stipulated protective order.




      Case 3:17-cv-00652-KDB-DSC Document 49 Filed 01/07/19 Page 1 of 2
       This 7th day of January, 2019.




/s/ Alexander M. Pearce                               /s/ Alice C. Richey
Jonathan D. Sasser                                    Alice C. Richey
N.C. State Bar No. 10028                              N.C. State Bar No.: 13677
Alexander M. Pearce                                   ALEXANDER RICKS PLLC
N.C. State Bar No. 37208                               4601 Park Road, Suite 580
Post Office Box 33550                                 Charlotte, North Carolina 28209
Raleigh, North Carolina 27636                         Telephone:      (980) 335-0720
Telephone: (919) 865-7000                             Facsimile:      (704) 365-3676
jon.sasser@elliswinters.com                           alice@alexanderricks.com
alex.pearce@elliswinters.com

DEBEVOISE & PLIMPTON LLP                              William G. Barber (admitted pro hac vice)
David H. Bernstein*                                   David E. Armendariz (admitted pro hac vice)
James J. Pastore*                                     PIRKEY BARBER PLLC
Jared I. Kagan*                                       600 Congress Ave.; Suite 2120
Michael C. McGregor*                                  Austin, Texas 78701
919 Third Avenue                                      Telephone: (512) 482-5223
New York, New York 10022                              Facsimile: (512) 322-5201
Telephone: (212) 909-6696                             bbarber@pirkeybarber.com
dhbernstein@debevoise.com                             darmendariz@pirkeybarber.com
jjpastore@debevoise.com
jikagan@debevoise.com                                 Attorneys for Defendant
mcmcgregor@debevoise.com

Counsel for Plaintiffs Snyder’s-Lance, Inc. and
Princeton Vanguard, LLC

*admitted pro hac vice




                                                  2

      Case 3:17-cv-00652-KDB-DSC Document 49 Filed 01/07/19 Page 2 of 2
